DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orilall et al. (US 2016/0107288 A1). 
Regarding claim 11, Orilall meets the claimed method of making a chemical mechanical polishing pad, (polishing pad 18 [0037]) the method comprising: providing a precursor to a first vat of a first additive manufacturing apparatus; (Orilall teaches The vat photopolymerization process builds the polishing pad by using light to cure photopolymer [0037]) and preparing at least a portion of the chemical mechanical polishing pad via a layer-by-layer process by exposing the precursor to patterned light, (The vat photopolymerization process builds the polishing pad by using light, [0037]) the prepared portion comprising a polymer material with a first elastic modulus. (polymer-inorganic blend for altering the abrasiveness, stiffness, [0044]. Examiner notes the polymer inherently possess an elastic modulus). 

Regarding claim 12, Orilall meets the claimed  wherein the precursor comprises a resin and one or both of a porogen (Pores can also be achieved by adding porogen [0046]) and a crosslinking agent.

Regarding claim 14, Orilall meets the claimed wherein a concentration of the porogen is in a range from one to thirty percent by weight. (Orilall teaches 0-10% porogens, which substantially overlaps the claims range of 1-30% by weight, [0048] see MPEP 2131.03).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orilall et al. (US 2016/0107288 A1) in view of Ganapathiappan (US 2017/0203408 A1). 

Regarding claim 13, Orilall does not meet the claimed wherein the resin is one component of a multiple component dual cure resin. 
Ganapathiappan teaches a polishing pad made by additive manufacturing that includes 20-70% oligomers/monomers that are photo-curable and 30-80% of oligomers/monomers that are thermally curable (e.g., annealed) post printing, see [0199]. Examiner notes this meets the claimed “dual cure resin” because it has two curing methods. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the dual cure resin of Ganapathiappan as the resin for additive manufacturing polishing pads of Orilall because the mechanical properties of the formed material using these resin precursor compositions can be better controlled or tailored by controlling the desired formulation composition to meet the desired needs of the components within the advanced polishing pad, see [0200].

Regarding claim 15, Orilall does not meet the claimed wherein the crosslinking agent is an isocyanate compound.
Ganapathiappan teaches a polishing pad made by additive manufacturing that includes the reaction of isocyanate [0199]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to select the isocyanate of Ganapathiappan with the resin for additive manufacturing polishing pads of Orilall because the mechanical properties of the formed material using these resin precursor compositions can be better controlled or tailored by controlling the desired formulation composition to meet the desired needs of the components within the advanced polishing pad, see [0200].

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orilall et al. (US 2016/0107288 A1) in view of Ganapathiappan (US 2017/0203408 A1) and Ng et al. (US 2017/0259499 A1)
Regarding claim 16, Orilall does not meet the claimed method of Claim 11, wherein: the prepared portion is a backing portion of the chemical mechanical polishing pad; and the method further comprises: removing the backing portion from the first vat; affixing the prepared portion to a surface within a second vat of a second additive manufacturing apparatus; providing a second precursor to the second vat of the second additive manufacturing apparatus; and preparing a polishing portion of the chemical mechanical polishing pad by exposing the second precursor to patterned light, the prepared polishing portion comprising a polymer material with a second elastic modulus, wherein the first elastic modulus is less than the second elastic modulus.
Ng meets the claimed wherein: the prepared portion is a backing portion of the chemical mechanical polishing pad; and the method further comprises: removing the backing portion from the first vat; (Ng teaches a continuous sheet 302 as the substrate for additive manufacturing the pad structure, see Fig. 5, [0029] Ng also teaches the sacrificial supports are removed during the cleaning process [0040]) affixing the prepared portion to a surface within a second vat of a second additive manufacturing apparatus; (The additional features 372 may also be formed by an additive manufacturing process…vat photopolymerization [0038]) providing a second precursor to the second vat of the second additive manufacturing apparatus; (Ng teaches vat photopolymerization [0038], which includes photopolymers) and preparing a polishing portion of the chemical mechanical polishing pad by exposing the second precursor to patterned light, the prepared polishing portion comprising a polymer material with a second elastic modulus, wherein the first elastic modulus is less than the second elastic modulus. (Ng teaches formed structures can thus provide regions of differing physical properties (e.g., density, modulus, etc.) within regions of the polishing pad. The mechanical properties of the pad structure can be adjusted via varying the degree of exposure to the electromagnetic energy. The sub-pad only or both the sub-pad and the top pad portions of a polishing pad are formed using this deposition and curing process, see [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the additional vat polymerization steps of Ng with the additive manufacturing polishing pads of Orilall because the first or the second polishing elements or overall pad structure will have desirable thermal and/or mechanical properties which can enhance the polishing removal rate and reduce the common wafer-to-wafer removal rate deviations typically found in CMP processes, see Ng [0041].

Regarding claim 17, Orilall meets the claimed wherein the backing portion comprises at least one of a nonporous layer, a porous layer, (the backing layer 20 can be an open-cell or a closed-cell foam [0034], which meets the claimed porous layer) or a lattice structure.


Regarding claim 18, Orilall meets the claimed wherein the polishing portion comprises a polishing surface, the polishing surface comprising at least one of grooves, (Grooves can be formed in the polishing pad [0023]) pores, or a microstructure.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orilall et al. (US 2016/0107288 A1) in view of  Bajaj (US 2012/0302148) and Ng et al. (US 2017/0259499 A1)

Regarding claim 19, Orilall does not meets the claimed wherein a density of the polishing portion is in a range from 0.3 to 0.9 grams per centimeter cubed. 
Bajaj teaches a density approximately in the range of 0.70-1.05 grams per cubic centimeter, see [0048]. 
Ng teaches formed structures can thus provide regions of differing physical properties (e.g., density, modulus, etc.) within regions of the polishing pad, see [0035]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the density of the pad of Bajaj and Ng with the additive manufacturing polishing pads of Orilall because the first or the second polishing elements or overall pad structure will have desirable thermal and/or mechanical properties which can enhance the polishing removal rate and reduce the common wafer-to-wafer removal rate deviations typically found in CMP processes, see Ng [0041].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orilall et al. (US 2016/0107288 A1) in view of Ganapathiappan (US 2017/0203408 A1).

Regarding claim 20, Orilall does not meet the claimed method of Claim 11, wherein: the prepared portion is a polishing portion of the chemical mechanical polishing pad; and the method further comprises: removing the polishing portion from the first vat; attaching the prepared portion to a backing portion.
Ganapathiappan meets the claimed wherein: the prepared portion is a polishing portion of the chemical mechanical polishing pad; and the method further comprises: removing the polishing portion from the first vat; attaching the prepared portion to a backing portion. (Ganapathiappan teaches parts may be produced by another process, and may be mechanically inserted into a preformed opening in the polishing pad that is formed by a 3D process, see [0262] and the backing layer 1106 attached to the second polishing element 1104, see [0263].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application attach a separate backing layer after additive manufacturing the polishing element as taught by Ganapathiappan to the polishing element of Orilall because y selecting materials having various mechanical properties and adjusting the dimensions and arrangement of the different features formed on an advanced polishing pad improves the polishing pad, see [0266]. 
Orilall does not meet the claimed wherein a second elastic modulus of the backing portion is less than the first elastic modulus of the polishing portion.
Orilall teaches forming the backing layer may include injecting a different material than the pad precursor material, see [0022], hardness of the backing layer can be adjusted by selection of the layer material and porosity [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the elastic modulus of the pad of Orilall with the additive manufacturing polishing pads of Orilall so that under pressure the cells collapse and the backing layer 1106 compresses, see [0263]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744